Citation Nr: 1821816	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  16-11 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to a higher initial disability rating in excess of 20 percent for diabetes mellitus, type II with diabetic retinopathy from April 25, 2002.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1963 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision of the RO in Providence, Rhode Island, which granted service connection for diabetes mellitus and assigned an initial 20 percent rating from September 6, 2013.  

In an April 2017 decision, the Board granted an earlier effective date for the award of service connection for diabetes mellitus from April 25, 2002.  In September 2017, the Board remanded the matter for further development.  The Board finds that the September 2017 Board remand directives were complied with, and the matter has been properly returned to the Board for appellate consideration.  

A claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part and parcel of a rating issue where, as here, a claimant asserts that service-connected disabilities prevent him from working.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  However, the issue of a TDIU was the subject of a separate March 2018 Board decision, which remanded the matter for the RO to issue a Statement of the Case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238, 240 (1999).  The RO denied a TDIU in a March 2018 Statement of the Case, to which the Veteran has not submitted a substantive appeal; therefore, the issue of a TDIU is not currently before the Board on appeal.

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).



FINDING OF FACT

For the entire initial rating period on appeal from April 25, 2002, the service-connected diabetes mellitus type II has been managed by oral hypoglycemic agents and restricted diet only, did not require insulin, and did not require regulation of activities.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent for diabetes mellitus type II have not been met or more nearly approximated for any period.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran is challenging the initial disability rating assigned following the grant of service connection for diabetes mellitus.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of a Notice of Disagreement).  With respect to the issue of a higher initial disability rating for diabetes mellitus, no additional notice is required regarding this downstream element of the service connection claim.  Thus, the Board concludes that VA satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claim by fulfilling its duty to seek and assist in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file includes the military personnel records, service treatment records, VA treatment records, private treatment records, VA examination reports, and lay statements.

The Veteran was afforded VA examinations in June 2003, September 2016, May 2017, and November 2017, the examination reports for which are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The June 2003, September 2016, May 2017, and November 2017 VA examination reports reflect that the VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted an in-person examination, and provided detailed findings as to the current severity of the service-connected diabetes mellitus.

Based on the foregoing, the Board finds that all relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).

Initial Rating for Diabetes Mellitus Type II

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by, or on behalf of, the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

For the entire initial rating period on appeal from April 25, 2002, the service-connected diabetes mellitus has been rated as 20 percent disabling under Diagnostic Code (DC) 7913.  See 38 C.F.R. § 4.118.  Pursuant to Note (1) to Diagnostic Code 7913, the noncompensable diabetic retinopathy is considered part of the diabetic process.

Under Diagnostic Code 7913, diabetes mellitus manageable by restricted diet only is rated at 10 percent.  Diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet, is rated at 20 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) is rated at 40 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated at 60 percent.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated at 100 percent.


Note (1) to DC 7913 provides that compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under DC 7913.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119.

"Successive" rating criteria are where the rating for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  The diagnostic code for diabetes mellitus (Diagnostic Code 7913) is successive because each higher rating requires the elements of the lower rating: the 10 percent rating requires a restricted diet; the 20 percent rating requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent rating requires insulin, restricted diet, and regulation of activities; and so forth.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007) (holding that the criteria for rating diabetes mellitus are conjunctive, and that each element of the criteria is needed to meet the requirements for the specified evaluation).

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that management of diabetes mellitus type II requires the use of insulin or regulation of activities as required for a 40 percent rating under Diagnostic Code 7913.  For the entire initial rating period on appeal from April 25, 2002, management of diabetes mellitus has only required the use of an oral hypoglycemic agent and a restricted diet, which is consistent with the 20 percent rating criteria under Diagnostic Code 7913.  The evidence does not indicate that management of diabetes mellitus also required the use of insulin or required regulation of activities, which are successive criteria necessary for the next higher 40 percent schedular rating.  See Camacho, 21 Vet. App. 360.


The evidence throughout the entire initial rating period on appeal shows that the diabetes was managed with an oral hypoglycemic agent and a restricted diet only, that insulin was not required to manage the diabetes mellitus, and that regulation of activies was not required.  See August 2002 private treatment record; December 2002 private medical letter; June 2003 VA examination report; September 2016 VA examination report; May 2017 VA examination report; November 2017 VA examination report.

The evidence shows that VA and private medical providers repeatedly encouraged regular exercise for management of the diabetes mellitus and did not advise the Veteran to avoid engaging in strenuous activity.  See August 2002 private treatment record; December 2002 private medical letter; October 2008 VA treatment record; June 2009 VA treatment record; May 2011 VA treatment record; March 2014 VA treatment record; July 2015 VA treatment record; August 2016 VA treatment record.  

While the May 2017 VA examination report reflects the VA examiner's note that the diabetes required the regulation of activities, the examiner based this assessment on a single incidence of hypoglycemia that occurred in 2015, at which time the Veteran reported being told to be careful with strenuous activities to avoid further hypoglycemic episodes.  This single assessment is outweighed by other examination opinion and treatment record evidence. 

The other evidence of record shows that VA providers continued to encourage exercise following the 2015 hypoglycemic episode.  A subsequent November 2017 VA examination report shows the November 2017 VA examiner assessed that a regulation of activities is not necessary to manage the diabetes.  Thus, the Board fins that the single finding contained in the May 2017 VA examination report that regulation of activity is needed to manage diabetes is outweighed by the other evidence of record, including subsequent VA opinion evidence, so does not more 

nearly approximate the avoidance of strenuous occupational and recreational activities as needed for the next higher (40 percent) disability rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7913.  

In any event, the evidence throughout the initial rating period on appeal shows that insulin is not required to manage the diabetes mellitus, which is also required for a 40 percent rating.  For the foregoing reasons, the Board finds that the weight of the evidence is against finding that a higher initial rating in excess of 20 percent under Diagnostic Code 7913 for diabetes mellitus is warranted for any period from April 25, 2002.  38 C.F.R. §§ 4.3, 4.7.

Consideration of a Separate Rating for Diabetic Retinopathy

The Board has also considered whether there are any complications of diabetes (which have not already been separately rated) that warrant a separate compensable rating.  See 38 C.F.R. §§ 4.14, 4.119, DC 7913, Note 1.  The Veteran has been diagnosed with diabetic retinopathy associated with the service-connected diabetes mellitus type II.  After a review of the evidence, the Board finds that the weight of the evidence is against a finding that the Veteran's diabetic retinopathy is at least 10 percent disabling.  See 38 C.F.R. § 4.79, Diagnostic Code 6006 (2017).  Diagnostic Code 6006 directs that eye disabilities are to be rated on the basis of either visual impairment or on incapacitating episodes according to a General Rating Formula, whichever results in a higher rating.  

In this case, the Veteran was provided with a VA examination for eye conditions in October 2017, the examination report for which is of record.  See also March 2018 VA addendum opinion.  The October 2017 VA examination report shows the Veteran's visual acuity was recorded at 20/40 or better with no incapacitating 

episodes during the previous 12 months.  For these reasons, the Board finds that a separate compensable rating for diabetic retinopathy based on visual acuity or incapacitating episodes is not warranted.  38 C.F.R. §§ 4.3, 4.7.


ORDER

For the entire initial disability rating period on appeal from April 25, 2002, a higher initial disability rating in excess of 20 percent for the service-connected diabetes mellitus type II is denied.





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


